DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 LOUIS SABETTI and JANICE SABETTI, Individually and as Trustee of
      the THELMA MURPHY SMITH TESTAMENTARY TRUST,
                         Appellants,

                                     v.

                       SPENCER SMITH, ET AL.,
                             Appellee.

                               No. 4D20-1732

                          [December 16, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. CACE198-001231.

  Duane Pinnock of Boyes, Farina & Matwiczyk P.A., Palm Beach
Gardens, for appellants.

  Virginia Wolf Gilliam of Gilliam & Gilliam, LLC, Miami Gardens, for
appellee.

PER CURIAM.

    We reverse the order granting a temporary injunction. The appellee
agrees the appealed order lacks the required factual findings and that
remand is required. Fla. R. Civ. P. 1.610(c); Salazar v. Hometeam Pest
Def., Inc., 230 So. 3d 619, 622 (Fla. 2d DCA 2017). Because the trial court
failed to make the required factual findings, we are unable to address the
merits of whether the appellee proved the requisite elements to obtain a
temporary injunction. The appellants’ alternative argument that the trial
court lacked jurisdiction is without merit.

   Reversed and remanded.

MAY, DAMOORGIAN, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.